Exhibit 10.6

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and delivered as
of October 31, 2003, between Frances G. Rathke (the “Executive”) and Green
Mountain Coffee Roasters, Inc., a Delaware corporation (the “Company”).

PRELIMINARY STATEMENT

The Company is a leader in the specialty coffee industry, with a wholesale
operation that serves supermarkets, convenience stores, offices and other
locations, and operates a direct mail operation and an e-commerce website. The
Company desires to employ Executive, and Executive desires to become an employee
of the Company, pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, and in order to provide an incentive to Executive to enter into the
employ of the Company, the parties hereby agree as follows:

ARTICLE I

TERM

1.01 Term. The term of this Agreement shall begin on October 31, 2003, and shall
continue upon the terms and conditions hereinafter set forth.

ARTICLE II

SERVICES

2.01 Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company pursuant to the terms of this
Agreement. During working hours, Executive shall devote her full time,
attention, knowledge and skills to the business and interests of the Company, as
shall be mutually agreed upon by Executive and the Company from time-to-time.

2.02 Reporting. Executive shall report to the Company’s President and Chief
Executive Officer (CEO).

2.03 Title. The title of Executive shall be Vice President, Chief Financial
Officer, Treasurer and Secretary.

2.04 Duties and Responsibilities. Executive’s duties and responsibilities shall
be as set forth in Exhibit A.



--------------------------------------------------------------------------------

ARTICLE III

COMPENSATION

3.01 Company Base Salary. For all services rendered by Executive pursuant to the
terms of this Agreement, Executive shall receive through the Company payroll
system the Company Base Salary, which shall mean an annual salary in the dollar
amount set forth in Exhibit B. In addition, the Executive shall be entitled to
annual or other bonuses starting in fiscal year 2003, commensurate with the
bonus program (including “discretionary” bonuses) used to pay other Executive
and Senior Leadership members. It is expected that the annual bonuses will be
based upon meeting or exceeding performance criteria to be mutually agreed upon
by the Executive and the CEO or Board of Directors.

3.02 Periodic Payment. The Company shall pay the Company Base Salary in
twenty-six (26) equal bi-weekly payments, less all applicable payroll and other
taxes required by law to be withheld.

ARTICLE IV

FRINGE BENEFITS

4.01 Holidays. Executive shall be entitled to all paid holidays that are
annually observed at the Company.

4.02 Other Benefits and Reimbursements. Executive shall also be entitled to
participate in (i) group medical, dental, disability and life insurance
programs, (ii) retirement plans, (iii) vacation, (iv) expense reimbursement
programs, and (v) such other benefit programs as shall be made available to the
Company’s senior executives during the term of this Agreement. All
reimbursements made by the Company under such plans and programs shall be
governed by the Green Mountain Coffee Roasters, Inc. 409A Reimbursement Policy.
Executive shall be entitled to a minimum of four weeks’ paid vacation per year
starting in fiscal year 2004. Any payments of benefits payable to Executive
hereunder in respect to any fiscal year during which the Executive is employed
by the Company for less than the entire year shall, unless otherwise provided in
the applicable plan or arrangement or required by applicable law, be prorated in
accordance with the number of days in such calendar year during which Executive
is employed.

4.03 Stock Options. The Executive shall be granted stock options as set forth in
Exhibit B.

ARTICLE V

INDEMNIFICATION AND INSURANCE

5.01 Bylaw Indemnification. The Company shall indemnify Executive against all
liabilities incurred by Executive resulting from Executive’s performance of this
Agreement, all pursuant to and only to the extent provided in Article VI of the
Company’s By-laws.

 

2



--------------------------------------------------------------------------------

5.02 D&O Insurance. The Company, at its expense, may, in addition, provide
director and officer liability insurance covering Executive, among others.

ARTICLE VI

TERMINATION

6.01 Death. Executive’s employment shall terminate upon her death.

6.02 Company Termination. The Company may terminate Executive’s employment
hereunder:

(a) For Cause. The Company shall be deemed to have cause to terminate
Executive’s employment hereunder upon Executive’s: (i) failure to perform and
discharge, faithfully, diligently, and to the best of her abilities, the duties
and responsibilities set forth herein and on Exhibit A and such other duties and
responsibilities as may be assigned to her from time to time, or (ii) conduct
that violates a material policy or procedure applicable to or adopted by the
Company, or (iii) dishonest or unethical conduct which is injurious to the
Company, monetarily or otherwise, or (iv) willful misconduct or gross negligence
that is injurious to the Company, monetarily or otherwise, or (v) conviction of
a misdemeanor involving moral turpitude or of a felony under the laws of the
United States or any state or political subdivision thereof, or (vi) continued
unauthorized absence from work, or (vii) material breach of any of the
provisions of this Agreement if such breach is not cured within thirty (30) days
after written notice thereof is delivered to Executive by the CEO. The decision
to discharge Executive “for cause” shall be made by the CEO and Board of
Directors.

(b) Without Cause. The Company may terminate Executive’s employment without
cause upon ten (10) business days advance notice to Executive.

6.03 Executive Termination. Executive may terminate Executive’s employment
without cause upon ten (10) business days advance notice to the Company.

6.04 Change of Control. Executive may terminate her employment hereunder within
the first year following a Change of Control for Good Reason (as such terms are
defined herein), upon ninety (90) days’ notice, or such shorter period as the
Company may approve or require, by delivering a Notice of Termination to the
Company pursuant to Section 6.05 hereof. In the event of any such termination,
Executive shall continue to render services throughout said ninety (90) day
period or such shorter period as the Company approves or requires, if requested
by the Company. Regardless of whether the Company requests that Executive render
services to the Company during such period, Executive shall be entitled to
continue to receive the Company Base Salary during such period.

As used herein, a “Change of Control” shall mean the occurrence of any one or
more of the following events:

 

  i.

(i) A sale, transfer or other conveyance by the Company of all or substantially
all of its assets whereby any person is or becomes Beneficial Owner , directly
or

 

3



--------------------------------------------------------------------------------

 

indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities (except if
such Beneficial Owner is Mr. Robert P. Stiller or his affiliates, directly or
indirectly),

 

  ii. (ii) a merger or consolidation by or with the Company in which the Company
is not the surviving corporation following such merger or consolidation other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) 60% or more of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (B) a merger or consolidation affected to
implement a recapitalization of the Company (or similar transaction) in which
Mr. Robert P. Stiller or his affiliates, directly or indirectly, continues to
beneficially own at least 10% or more of the combined voting power of the
Company’s then outstanding securities,

 

  iii. (iii) the implementation of any plan or proposal for the liquidation or
dissolution or other winding up of the Company, or

 

  iv. (iv) Mr. Robert P. Stiller or his affiliates, directly or indirectly,
fails to continue to beneficially own securities of the Company representing 10%
or more of the combined voting power of the Company’s then outstanding
securities.

As used herein, “Good Reason” shall mean (i) failure of the Company to continue
the Executive in the position the Executive had prior to the date of Change of
Control, (ii) diminution in the nature or scope of the Executive’s
responsibilities, duties or authority existing prior to the date of the Change
of Control, or (iii) failure of the Company to provide the Executive with the
base salary, bonus, and benefits and perquisites in accordance with the terms of
this Agreement, as in effect immediately prior to the Change of Control.

6.05 Notice of Termination. Any termination of employment, by the Company or
Executive, except termination pursuant to Section 6.01, shall be communicated by
delivery of a written notice of termination to the other party (a “Notice of
Termination”).

6.06 Date of Termination. For purposes of this Agreement, the date of
termination (the “Date of Termination”) is defined as (i) the date of death if
the employment is terminated by death; or (ii) if employment is terminated
pursuant to Section 6.02, 6.03 or 6.04 hereof, the date specified in the Notice
of Termination.

6.07 Consequences of Termination.

(a) Death. If Executive’s employment terminates pursuant to Section 6.01 hereof,
the Company shall pay to Executive’s executor, administrator or other legal
representative (i) the portion of the Company Base Salary earned but unpaid
prior to the Date of Termination, (ii) the Executive’s accrued vacation through
the date of termination, (iii) any business expenses incurred by the Executive
but un-reimbursed as of the date of termination, provided that such expenses and
required substantiation and documentation are known to the Company and that such
expenses are

 

4



--------------------------------------------------------------------------------

reimbursable under Company policy (all of the foregoing, “Accrued Obligations”).
Accrued obligations shall be paid no later than sixty (60) days after
termination. Additionally, if Executive’s employment terminates pursuant to
Section 6.01 hereof, the Company shall pay to Executive’s executor,
administrator or other legal representative any target incentive bonus owed to
Executive for a fiscal year or other performance period preceding that in which
the termination occurs, but unpaid as of the date of termination. The Company
shall have no further obligation to Executive’s executor, administrator or legal
representative under this Agreement or on account of, or arising out of, the
termination of Executive’s employment, except to the extent provided under the
terms of any benefit plans, and as required by Section 4980B of the Internal
Revenue Code (“COBRA”) as it relates to the continuation of coverage under group
health plan(s) maintained by the Company.

(b) For Cause Termination by the Company. If Executive’s employment terminates
pursuant to Section 6.02(a) hereof, the Company shall pay to Executive
(i) Accrued Obligations, which shall be paid within sixty (60) days of such
termination, and (ii) any target incentive bonus owed to Executive for a fiscal
year or other performance period preceding that in which the termination occurs,
but unpaid as of the date of termination. The Company shall have no further
obligation to Executive and/or Executive’s executor, administrator or other
legal representative under this Agreement or on account of, or arising out of,
the termination of Executive’s employment, except to the extent provided under
the terms of any benefit plans and as required by COBRA.

(c) Without Cause Termination by the Company. If Executive’s employment
terminates pursuant to Section 6.02(b) hereof, the Company shall pay to
Executive (i) Accrued Obligations, which shall be paid within sixty (60) days of
such termination, and (ii) any target incentive bonus owed to Executive for a
fiscal year or other performance period preceding that in which the termination
occurs, but unpaid as of the date of termination, provided that such amount is
approved by the Compensation Committee of the Company’s Board of Directors in
accordance with the policies and procedures generally applicable to all senior
executives, except that the Compensation Committee shall not discretionarily
reduce any such bonus payment. The Company shall have no further obligation to
Executive and/or Executive’s executor, administrator or other legal
representative under this Agreement or on account of, or arising out of, the
termination of Executive’s employment, except to the extent provided under the
terms of any benefit plans and as required by COBRA. Notwithstanding the
foregoing, Executive will receive the following additional benefits upon
Executive’s execution of the Release, attached hereto as Exhibit C, which
Release shall be signed and effective as of the Date of Termination, (i) the
Company shall pay to Executive her Company Base Salary for a period of twelve
(12) months from the Date of Termination at the rate then in effect (subject to
any employee contribution for the group medical and dental insurance plan
applicable to Executive on the Date of Termination), (ii) the Company shall
continue Executive’s employee participation in the Company’s group medical and
dental insurance plans under COBRA at then existing employee contribution rates,
which Executive shall pay, for a period up to twelve (12) months from the Date
of Termination, or until the Employee secures other comparable employment,
whichever is sooner, (iii) the Company shall provide, or arrange for, up to
$10,000.00 in outplacement services, (iv) unless provisions in some other
agreement between the Executive and the Company or provisions in the stock
option plan under which options held by the Executive as of the Date of
Termination were granted are more favorable to the Executive, in which case
those

 

5



--------------------------------------------------------------------------------

provisions shall govern, unvested stock options that would have vested in the
first six-month period after the Date of Termination shall be accelerated by the
Company and become vested as of the Date of Termination, and all vested options
as of such date may be exercised by the Executive for up to three months
thereafter (unless exercised, such options shall terminate at the end of such
three-month period), and all unvested stock options remaining unvested on the
Date of Termination shall terminate as of such date, and (v) the Company shall
pay to Executive an additional amount determined as follows: (a) in the event
that the Executive is eligible for a “162(m) Bonus” (as defined below) for the
fiscal year or other performance period in which the termination occurs, the
Company shall pay to Executive a pro rata portion of the Executive’s 162(m)
Bonus, if any, that would have otherwise been payable to Executive but for the
termination (if and as approved by the Compensation Committee of the Company’s
Board of Directors in accordance with the policies and procedures generally
applicable to all senior executives); (b) in the event that Executive is
eligible for a bonus that is not a 162(m) Bonus, the Company shall pay to
Executive the next annual cash bonus that would have otherwise been payable to
Executive but for the termination (if and as approved by the Compensation
Committee of the Company’s Board of Directors in accordance with the policies
and procedures generally applicable to all senior executives), which amount
shall be no less than Executive’s annual cash bonus in the immediately preceding
fiscal year. As used herein, “162(m) Bonus” for any fiscal year or performance
period shall mean the bonus, if any, intended to qualify for the
performance-based compensation exemption under Section 162(m) of the Internal
Revenue Code, based on actual performance for such year but without regard to
any discretionary reduction in the bonus amount as so determined.

(d) Without Cause Termination by Executive. If Executive’s employment terminates
pursuant to Section 6.03 hereof, the Company shall pay to Executive (i) Accrued
Obligations, which shall be paid within sixty (60) days of such termination, and
(ii) any target incentive bonus owed to Executive for a fiscal year or other
performance period preceding that in which the termination occurs, but unpaid as
of the date of termination. The Company shall have no further obligation to
Executive and/or Executive’s executor, administrator or other legal
representative under this Agreement or on account of, or arising out of, the
termination of Executive’s employment, except to the extent provided under the
terms of any benefit plans and as required by COBRA.

(e) Change of Control. If Executive’s employment terminates pursuant to
Section 6.04 hereof, the Company shall pay to Executive (i) Accrued Obligations,
which shall be paid within sixty (60) days of such termination, and (ii) any
target incentive bonus owed to Executive for a period preceding that in which
the termination occurs, but unpaid as of the date of termination, provided that
such amount is approved by the Compensation Committee of the Company’s Board of
Directors in accordance with the policies and procedures generally applicable to
all senior executives, except that the Compensation Committee shall not
discretionarily reduce any such bonus. The Company shall have no further
obligation to Executive and/or Executive’s executor, administrator or other
legal representative under this Agreement or on account of, or arising out of,
the termination of Executive’s employment, except to the extent provided under
the terms of any benefit plans and as required by COBRA. Notwithstanding the
foregoing, Executive will receive the following additional benefits upon
Executive’s execution of the Release, attached hereto as Exhibit C, which
Release shall be signed and effective as of the Date of Termination, (i) the
Company shall pay to Executive a single lump sum equal to the greater of:

 

6



--------------------------------------------------------------------------------

(I) the sum of (a) one and a half times (i.e., 18 months) Executive’s annual
Base Salary in effect immediately prior to the date of the Change in Control or
immediately prior to the date of termination (whichever is greater) and (b) an
amount equal to one and a half times the last year’s annual cash bonus paid to
the Executive (subject to any employee contribution for the group medical and
dental insurance plan applicable to Executive on the Date of Termination), or

(II) the sum of (a) Executive’s target incentive bonus, if any, for the fiscal
year in which termination occurs, multiplied by a fraction, the numerator of
which is the number of days elapsed between the beginning of such year and the
date of termination and the denominator of which is 365; and (b) an amount equal
to the sum of (x) the Executive’s Base Salary and (y) the greater of (1) the
annual average of the annual bonuses or other annual incentive compensation
amounts paid in cash to the Executive (or that would have been so paid absent
deferral) by the Company in its three most recent fiscal years ended prior to
the date of the date of termination or the three most recent fiscal years ended
prior to the Change in Control if greater, or (2) the Executive’s target
incentive bonus for the fiscal year in which the Change in Control occurs,

(ii) the Company shall continue Executive’s employee participation in the
Company’s group medical and dental insurance plans under COBRA at then existing
employee contribution rates, which Executive shall pay, for a period up to
twelve (12) months from the Date of Termination, (iii) the Company shall
provide, or arrange for, up to $10,000.00 in outplacement services, (iv) unless
provisions in some other agreement between the Executive and the Company or
provisions in the stock option plan under which options held by the Executive as
of the Date of Termination under a Change of Control were granted are more
favorable to the Executive, in which case those provisions shall govern,
unvested stock options that would have vested after the Date of Termination
shall be accelerated by the Company and become vested immediately prior to the
Change of Control and shall continue to be exercisable for six months. In the
event that Executive’s employment with the Company is terminated under
Section 6.04 of this Agreement and such termination is not preceded by a “change
in control event” as defined in Section 1.409A-3(i)(5) of the Treasury
Regulations, then (i) the amount of the payment to Executive payable under
Section 6.07(e)(i) of this Agreement that would have been paid under
Section 6.07(c) of this Agreement if the Executive’s employment had been
terminated pursuant to Section 6.02(b) of this Agreement rather than
Section 6.04 of this Agreement shall, subject to Section 6.07(f) of this
Agreement, be paid in the form and at the time specified in Section 6.07(c) of
this Agreement, and (ii) the remaining amount to be paid to the Executive under
Section 6.07(e)(i) of this Agreement shall, subject to Section 6.07(f) of this
Agreement, be paid in the time and form described in Section 6.07(e)(i) of this
Agreement.

(f) Termination of Employment and Separation from Service. All references in
this Agreement to “termination of employment,” a “termination,” “separation from
service,” and similar and correlative terms, that result in the payment or
vesting of any amounts or benefits that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code
(“Section 409A”) shall be construed to require a Separation from Service, and
the date of such termination in any such case shall be construed to mean the
date of the Separation

 

7



--------------------------------------------------------------------------------

from Service. “Separation from Service” shall mean a “separation from service”
(as that term is defined at Section 1.409A-1(h) of the Treasury Regulations
under Section 409A) from the Company and from all other corporations and trades
or businesses, if any, that would be treated as a single “service recipient”
with the Company under Section 1.409A-1(h)(3) of such Treasury Regulations.
Notwithstanding anything to the contrary provided for herein, if, at the time of
the Executive’s Separation from Service, the Executive is a “specified
employee,” as hereinafter defined, any and all amounts payable under this
Agreement in connection with such Separation from Service that constitute
deferral of compensation subject to Section 409A, as determined by the Company
in its sole discretion, and that would (but for this sentence) be payable within
six months following such Separation from Service, shall instead be paid on the
earlier of the date that follows the date of such Separation from Service by six
(6) months or the date of the Executive’s death. For purposes of the preceding
sentence, the term “specified employee” shall mean an individual determined by
the Company to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A.

ARTICLE VII

NON-COMPETITION

7.01 Restricted Activities. Executive agrees that some restrictions on her
activities during and after her employment are necessary to protect the
goodwill, Proprietary Information (as defined in Section 8.02 hereof) and other
legitimate interests of the Company, and that the agreed restrictions set forth
below will not deprive the Executive of the ability to earn a livelihood:

(a) Non-Competition Period. While the Executive is employed by the Company and,
after her employment terminates, for one year from the Date of Termination (the
“Non-Competition Period”), the Executive shall not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the business of the Company within the United States, or
undertake any planning for any business competitive with the Company. For the
purposes of this Article VII, the “business of the Company” shall mean the
roasting, distribution, or sale of coffee, either through wholesale, retail,
direct mail or e-commerce channels and any other activities engaged in by the
Company at the Date of Termination.

(b) Non-Solicitation of Employees or Customers. The Executive further agrees
that during the Non-Competition Period or in connection with the Executive’s
termination of employment, the Executive will not hire or attempt to hire any
employee of the Company, assist in such hiring by any person or entity,
encourage any such employee to terminate his or her relationship with the
Company, or solicit or encourage any customer or vendor of the Company to
terminate its relationship with it, or, in the case of a customer, to conduct
with any person or entity any business or activity which such customer conducts
or could conduct with the Company.

(c) Unrelated Activities. The provisions of this Article VII shall not be deemed
to preclude the Executive from employment or engagement during the
Non-Competition Period following termination of employment hereunder by a person
or entity, some of the activities of which are competitive with the business of
the Company, if the Executive’s activities do not relate to such

 

8



--------------------------------------------------------------------------------

competitive business, and nothing contained in this Article VII shall be deemed
to prohibit the Executive, during the Non-Competition Period following
termination of employment hereunder, from acquiring or holding, solely as an
investment, publicly traded securities of any competitor of the Company so long
as such securities do not, in the aggregate, constitute one-half of 1% or more
of the outstanding voting securities of such competitor.

(d) Cessation of Payments. Without restricting any other remedies available to
the Company under this Agreement or at law or in equity, it is understood that
the Company shall not be obligated to continue to make the payments specified in
this Agreement in the event of a material breach by the Executive of the
provisions of Articles VII or VIII of this Agreement, which breach continues
without having been cured within 30 days after written notice to the Executive
specifying the breach in reasonable detail.

ARTICLE VIII

CONFIDENTIALITY

8.01 Recognition of Company’s Rights; Nondisclosure. At all times during
Executive’s employment and thereafter, Executive shall hold in strictest
confidence and shall not disclose, use, lecture upon or publish any of the
Company’s Proprietary Information (defined below), except as such disclosure,
use or publication may be required in connection with Executive’s work for the
Company, or unless an officer of the Company expressly authorizes such in
writing. Executive hereby assigns to the Company any rights she may have or
acquire in such Proprietary Information and recognize that all Proprietary
Information shall be the sole property of the Company and its successors and
assigns.

8.02 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); (b) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (c) information regarding the skills and compensation of other
Company employees. Notwithstanding the foregoing, it is understood that, at all
such times, Executive is free to use information which is generally known in the
trade or industry, which is not gained as a result of a breach of this
Agreement, and may use my her own skill, knowledge, know-how and experience to
whatever extent and in whichever way she wishes.

8.03 No Improper Use of Information of Prior Employers and Others. During
Executive’s employment by the Company, Executive will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom Executive has an obligation of
confidentiality, and Executive will not bring onto the premises of the Company
any unpublished documents or any property belonging to any former employer or
any other person to whom Executive has an obligation of confidentiality unless
consented to in

 

9



--------------------------------------------------------------------------------

writing by that former employer or person. Executive will use in the performance
of her duties only information which is generally known and used by persons with
training and experience comparable to her own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.

8.04 Assignment of Inventions.

(a) Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, and other intellectual property rights throughout the
world.

(b) Assignment of Inventions. Executive hereby assigns and agrees to assign in
the future (when any such Inventions or Proprietary Rights are first reduced to
practice or first fixed in a tangible medium, as applicable) to the Company all
her right, title and interest in and to any and all Inventions (and all
Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by her, either alone or jointly with others, during the
period of her employment with the Company, to the extent such Inventions and
Proprietary Rights relate to the actual or anticipated business or research and
development of Company, or result from or are suggested by work that Executive
performs for Company. Inventions assigned to the Company are referred to herein
as “Company Inventions.”

(c) Works for Hire. Executive acknowledges that all original works of authorship
which are made by her (solely or jointly with others) within the scope of her
employment and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).

(d) Enforcement of Proprietary Rights. Executive will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries. To that end Executive will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such Proprietary Rights and the assignment
thereof. In addition, Executive will execute, verify and deliver assignments of
such Proprietary Rights to Company or its designee. Executive’s obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries shall continue beyond the termination of her
employment, but the Company shall compensate her at a reasonable rate after her
termination for the time actually spent by her at the Company’s request on such
assistance.

8.05 Return of Company Documents. When Executive leaves the employ of the
Company, Executive will deliver to the Company any and all drawings, notes,
memoranda, specifications, devices, formulas, and documents, together with all
copies thereof, and any other material containing or disclosing any Company
Inventions or Proprietary Information of the Company. Executive further agrees
that any property situated on the Company’s premises and owned by the Company,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.

 

10



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.01 No Conflicting Agreements. Executive warrants and represents that, to the
best of Executive’s knowledge, the execution and performance of this Agreement
does not and will not violate, conflict with, or constitute a default under any
contract, commitment, agreement, understanding, arrangement, restriction or any
adjudication, order, injunction or finding of any kind by any court or agency to
which Executive may be a party or by which Executive may be bound.

9.02 Specific Performance. The parties hereby declare that it is impossible to
measure in money alone the damages that will or may accrue to the parties bound
by and entitled to the benefit of this Agreement by reason of a failure of the
parties to comply with Articles VII, VIII or X hereof. It is hereby declared to
be the intention of the parties that the provisions of Articles VII, VIII or X
hereof may be required to be specifically performed. The non-prevailing party in
any proceeding brought to specifically perform Articles VII, VIII or X hereof
shall be required to pay the prevailing party’s costs incurred in such
proceeding, including reasonable attorneys’ fees.

9.03 General Provisions. This Agreement, together with its Exhibits: (a) may be
executed in any number of counterparts, each of which, when executed by all
parties to this Agreement, shall be deemed to be an original, and all of which
counterparts together shall constitute one and the same instrument; (b) shall be
governed by and construed under the laws of the State of Vermont without regard
to principles of conflicts of laws; (c) constitutes the entire agreement between
the parties with respect to its subject matter, superseding all prior oral and
written communications, proposals, negotiations, representations,
understandings, courses of dealing, agreements, contracts, and the like between
or among any or all of the parties in such respect; (d) may be amended,
modified, or terminated only by a writing signed by all parties; (e) contains
headings only for convenience, which headings shall not be used in construction
of this Agreement; (f) shall bind and enure to the benefit of the parties and
their respective successors and assigns, except that no obligation under this
Agreement may be delegated, nor may this Agreement be assigned, without the
prior written consent of all parties; and (g) shall y be judicially enforced
only in courts located within the State of Vermont, and the parties herein agree
that such courts shall have exclusive venue and exclusive subject matter and
personal jurisdiction, and such parties consent to service of process by
registered mail, return-receipt requested, or by any other manner provided by
law. Any notice or other communication required or permitted hereunder shall be
in writing, and shall be deemed to have been given when placed in the United
States mail, postage pre-paid, addressed to the last known address of the party
to be notified.

ARTICLE X

ALTERNATE DISPUTE RESOLUTION

10.01 Subject to Section 10.12, Executive and the Company agree that they will
submit any and all disputes directly or indirectly related to recruitment,
employment or the termination of employment, except for constitutional or civil
rights and worker’s compensation claims, disputes

 

11



--------------------------------------------------------------------------------

relating to benefits, and disputes concerning confidentiality, nondisclosure and
non-competition agreements (“any dispute covered by this Agreement”) to final
and binding arbitration before a neutral arbitrator according to the procedure
set out below. The Company and Executive agree that it is their intention that
arbitration is to be the sole method for resolving any dispute, except as noted
above, covered by this Agreement, and that there will be no resort to court
action except to compel arbitration, to enforce the arbitrator’s award, or
pursuant to Section 10.12 below.

10.02 If there is any dispute covered by this Agreement, the disputing party
shall give written notice of such dispute to the other party no later than
ninety (90) days after the party knew or should have known that the dispute
existed. Within ten (10) days after notice of the dispute is given, the parties
will meet to attempt to resolve the dispute. If the parties fail to meet within
ten (10) days after the notice of dispute is given or if the parties fail to
resolve the dispute within forty-five (45) days after they first meet, either
party may initiate arbitration of the dispute as provided hereinafter and in
accordance with the American Arbitration Association National Rules for the
Resolution of Employment Disputes.

10.03 The party seeking arbitration shall send written notice to the other party
of the intention to arbitrate no later than one hundred eighty (180) days after
the party knew or should have known that the dispute existed. If the dispute
involves statutory rights, the party seeking arbitration shall send written
notice to the other party of its intention to arbitrate no later than three
hundred (300) days after the party knew or should have known that the dispute
existed or within the time limit established by the applicable statute of
limitations, whichever is later. This written notice shall contain a description
of the dispute, the amount involved, if any, and the remedy sought.

10.04 The Company and Executive shall select an arbitrator by mutual agreement
within thirty (30) days after the written notice of intention to arbitrate is
received. If the parties fail to select an arbitrator by mutual agreement, the
party seeking arbitration shall notify the American Arbitration Association
(“AAA”) of the demand for arbitration and obtain a list of arbitrators from the
AAA’s Employment Dispute Resolution Roster. If the parties fail to agree on an
arbitrator, the AAA Administrator or his/her delegate shall select an
arbitrator, who is a member of the AAA’s Employment Dispute Resolution Roster.

10.05 The Arbitrator shall have the authority to resolve all issues in dispute,
including the Arbitrator’s own jurisdiction, and to award compensatory remedies
and other remedies permitted by law. The Arbitrator shall have no authority to
alter, add to or modify the terms of the Employment Agreement. The Arbitrator
shall decide the matters in dispute in accordance with the laws of the State of
Vermont, without reference to the conflict of laws rules, except that the
parties agree that this agreement to arbitrate shall be governed by the Federal
Arbitration Act, 9 U.S.C. Section 1, et seq.

10.06 The place of arbitration shall be Waterbury, Vermont or at such other
place as agreed by the Company and Executive. The Company and Executive may be
represented by the attorney of their choice.

10.07 The award of the Arbitrator shall be final and shall be the sole and
exclusive remedy between the parties regarding any claims, counterclaims,
issues, or accountings. Any monetary

 

12



--------------------------------------------------------------------------------

award shall include interest, as necessary, at the highest domestic prime rate
published by The Wall Street Journal on the date of the award.

10.08 Judgment upon the award rendered by the Arbitrator may be entered by any
court of competent jurisdiction. For purposes of the enforcement of any
arbitration award, the parties submit to the non-exclusive jurisdiction of the
United States federal district court for the district of Vermont, and the courts
of the State of Vermont. Each of the parties consents to service of process by
registered mail at its address set forth herein and agrees that its submission
to jurisdiction and its consent to service of process by mail is made for the
express benefit of the other party

10.09 The Company shall pay the arbitrators’ compensation (expenses and fees).
The Executive and the Company shall pay their own attorneys’ fees and costs, and
all administrative fees of the AAA shall be divided equally between the parties,
unless the arbitrator determines that applicable law requires otherwise. If the
Arbitrator finds that the claim sought to be arbitrated was frivolous or
presented in bad faith, he may award attorneys’ fees to the prevailing party.
Should either party request a transcript of the proceedings, then that party
will bear the full cost for that transcript.

10.10 Any claim by either party shall be time-barred unless (i) the time period
outlined in Section 10.03 is met, and (ii) an arbitrator has been selected and a
hearing has been scheduled within 90 calendar days after providing the written
notice of intention to arbitrate required under Section 10.03.

10.11 This agreement to arbitrate shall be binding upon the heirs, successors,
and assigns and any trustee, receiver, or executor of each party.

10.12 The agreement to arbitrate shall in no way limit the Company’s right to
seek an injunction from any court of competent jurisdiction to enforce the
provisions of Articles VII and VIII of the Executive Employment Agreement.

10.13 In the event that any provision regarding arbitration is held to be in
conflict with a mandatory provision of applicable law, the conflicting provision
shall be modified to conform to applicable law.

10.14 The Company and Executive agree that it is impossible to measure in money
alone the damages that will or may accrue to the parties bound by and entitled
to the benefit of this agreement to arbitrate because of a failure of a party to
comply with it. The Company and Executive hereby declare that it is their
intention that the agreement to arbitrate may be required to be specifically
performed. The non-prevailing party in any proceeding brought to specifically
perform the agreement to arbitrate shall be required to pay the prevailing
party’s costs incurred in such proceeding, including reasonable attorneys’ fees.

10.15 The Executive should consult with a lawyer prior to signing this agreement
to arbitrate. The Executive has twenty-one (21) days in which to consider this
agreement to arbitrate and seven (7) days after signing to revoke the agreement
to arbitrate.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

GREEN MOUNTAIN COFFEE ROASTERS, INC.

By: /s/ Lawrence J. Blanford

Lawrence J. Blanford

President and CEO

/s/ Frances G. Rathke

Frances G. Rathke

Exhibits:

A — Duties and Responsibilities

B — Company Base Salary

C — Form of Release

 

14



--------------------------------------------------------------------------------

EXHIBIT A

DUTIES AND RESPONSIBILITIES

The Chief Financial Officer serves as a company officer managing the Company’s
accounting, reporting and control policies and practices; financial planning and
analysis; treasury, tax planning, reporting and compliance; strategic planning
and development, capital planning, credit and accounts receivables, accounts
payables, risk management, and investor relations. The CFO will play an integral
role in driving the financial performance in the business units, channels and
teams. The CFO reports directly to the President and CEO.

The CFO will participate directly as a member of the Company’s senior management
team in setting short and medium-range goals and objectives, and in identifying,
analyzing and implementing specific acquisition, reworking and divestiture
initiatives and balance sheet driven opportunities.

Key Responsibilities:

The Chief Financial Officer of the Company is responsible to:

Plan, develop, organize, implement, direct and evaluate the Company’s fiscal
function and performance.

Participate in the development of the company’s strategic plans and programs.

Ensure the timely and accurate preparation, analysis and presentation of
financial reports and statements at the Company and to the SEC.

Perform timely and insightful financial and operational analyses, and present
the related data and information to the Company for decision-making and action.

Develop and implement cash management programs, revenue and expense forecasting
techniques, financial leverage approaches, and cost savings initiatives.

Staff and motivate the accounting, financial analysis, budget, treasury, tax and
investor relations’ functions with talented, competent and committed employees.

Assist in the evaluation and execution of potential alliances, acquisitions or
divestitures.

Work with the auditors and advisors to complete consolidated annual reports,
implement tax strategies, and develop and complete strategic plans and key
projects.

Be an advisor from the financial perspective on any contracts into which the
Company may enter.

 

15



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY BASE SALARY AND STOCK OPTION GRANT

BASE SALARY:

For the first six months of employment $190,000

After six months of employment for the remainder of the first year $200,000

After the first year of employment, the Executive may be eligible for annual
increases in Company Base Pay commensurate with performance and economic
conditions of company.

STOCK OPTIONS:

The Executive shall be granted nonqualified stock options for 25,000 shares of
the Company’s Common Stock in accordance with the Company’s 2000 Stock Option
Plan. The exercise price of shall be the lower of the price as of the date of
the Executive’s employment start date or the date upon which the Executive
started as the Interim Chief Financial Officer on April 7, 2003. The options
shall vest 25% after the first year of employment and 1/48th per month
thereafter. The options shall have a 10-year term. The options shall be approved
by the Compensation Committee of the Board of Directors.

 

16



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RELEASE

SEPARATION AGREEMENT

AND

GENERAL RELEASE

This Separation Agreement is entered into by and between Employee and Green
Mountain Coffee Roasters, Inc., (hereinafter “GMCR”) in order to set out their
agreement on the terms and conditions under which the employment of Employee
with GMCR will end.

It is agreed that Employee’s employment with GMCR ended on _________________
(insert date).

GMCR, hereby agrees to provide Employee with the following:

 

  a. Bi-weekly salary payments of $_______________ (less appropriate federal,
state, FICA and other deductions) for --— calendar days following the expiration
of the 7-day revocation period set out in paragraph 5 below.

It is agreed that these payments include amounts that Employee is not otherwise
entitled to.

 

  1. In exchange for the actions to be taken by GMCR, set out above, Employee
agrees to the following general release:

 

  a. Employee for herself, her successors, administrators, heirs and assigns,
hereby agrees to release, waive and forever discharge GMCR, any affiliated
company or subsidiary, their predecessors, successors, affiliates, assigns,
shareholders, directors, officers, agents, employees and/or representatives,
whether past, present or future (hereinafter “the Released Parties”), from any
and all actions, suits, debts, demands, damages, claims, judgments, or
liabilities, including costs and attorneys’ fees, whether known or unknown,
including, but not limited to, all claims based on the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C.A. Section 621, et seq., Vermont’s
Fair Employment Practices Act, any other applicable state laws, including New
York, and any applicable Federal Laws. This release applies to claims that arose
during the course of and as a result of Employee’s employment with GMCR.

 

  b.

Further, except where prohibited by law, Employee agrees that she will not file
any statutory, civil or administrative claim, action, complaint, or grievance or
charge of any kind against the Released Parties, relating to the separation of
employment. If Employee asserts such a claim, GMCR shall be entitled to cease

 

17



--------------------------------------------------------------------------------

 

making any payments under this Agreement. Employee further understands that, if,
after having signed this Agreement, Employee files or causes to be filed, any
lawsuit, charge, complaint, grievance, claim, including but not limited to, an
administrative action asserting any claim or demand which is within the scope of
this Agreement, GMCR shall retain all rights and benefits of this Agreement, and
GMCR may recoup the value of all payments and benefits paid pursuant to this
Agreement, whether or not the claim made by Employee, or on Employee’s behalf is
valid. This provision shall not apply to a claim for unemployment compensation.

 

  1. Employee has waived rights or claims pursuant to this Agreement in exchange
for consideration, the value of which exceeds payment or remuneration to which
she was already entitled.

 

  2. Employee has been provided twenty-one (21) days within which to consider
whether she would sign this agreement. Employee understands that should she
decide to execute the Agreement in fewer than 21 days, she has done so after
having the opportunity of consulting with an attorney and with the express
understanding that she has been given and has freely and voluntarily declined
the opportunity to consider the agreement for a full twenty-one (21) days.

 

  3. Employee has been advised that she may consult with an attorney of her
choosing prior to executing this Agreement.

 

  4. Employee may revoke this Agreement within seven (7) days after it is
executed by giving written notice to Kathy Brooks, Vice-President of Human
Resources, Green Mountain Coffee Roasters, Inc., 33 Coffee Lane, Waterbury,
Vermont 05676-1529.

 

  5. This Agreement contains the entire understanding between Employee and GMCR
relating to the subject matter of Employee’s separation and Employee agrees that
GMCR has not made any oral or written promises to Employee that are not fully or
accurately set forth in this Agreement.

 

  6. The provisions of this Agreement shall be construed in accordance with the
internal laws of the State of Vermont.

 

  7. In the event that any paragraph, subparagraph or provision of this
Agreement shall be determined to be partially contrary to governing law or
otherwise partially enforceable, the paragraph, subparagraph, or provision and
this Agreement shall be enforced to the maximum extent permitted by law, and if
any paragraph, subparagraph, or provision of this Agreement shall be determined
to be totally contrary to governing law or otherwise totally unenforceable, the
paragraph, subparagraph, or provision shall be severed and disregarded and the
remainder of this Agreement shall be enforced to the maximum extent permitted by
law.

 

  8. The parties acknowledge by signing this Agreement that they have read and
understand this document, that they have conferred with or had opportunity to
confer with an attorney regarding the terms and meaning of this Agreement, that
they have had sufficient time to consider the terms provided for in this
Agreement, that no representation or inducements have been made to them except
as set forth herein, and that they have signed the same KNOWINGLY AND
VOLUNTARILY.

 

  9. This Agreement may not be modified, altered or changed except upon written
consent of both parties.

 

18



--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY. This separation agreement and general
release includes releases of all known and unknown claims.

Date Received by Employee:                                 

Date executed:                                          
                                                

Employee

Date:                                          Green Mountain Coffee Roasters,
Inc.

By:                                                                      

Kathy Brooks, Vice-President of Human Resources

 

19